PULL TEXT.
CUSHING, J.
This action was filed in the Court of Common Pleas to contest a will.
There were more than thirty defendants named in the petition, and about twenty-five of them were served; others weie not served.
The Court dismissed the petition for want of prosecution. Error is prosecuted to reverse that judgment.
Section 12,082 of the General Code of Ohio requires that the issue must be made up, if not by the pleadings, by an entry of the court. This question was discussed in the case of Perrine v. Perrine, et al, 18 Ohio App. 467, and, on authority of that case, the judgment of the Court of Common Pleas of Hamilton County, Ohio, will be reversed, and the cause remanded with instructions that the Court reinstate the case, make up the issue, bring in all the parties, and submit the question to a juiy.
(Hamilton, PJ., and Mills, J., concur.)